Case 2:20-cv-12338-PDB-PTM ECF No. 4 filed 09/11/20          PageID.39    Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

SCOTT A. LANTZY,

      Plaintiff,
                                                     Case No. 2:20-cv-12338
v.
                                                     Paul D. Borman
ROSCOMMON COUNTY JAIL AND                            United States District Judge
ROSCOMMON COUNTY SHERIFF
DEPARTMENT,

     Defendants.
_________________________________/

            OPINION AND ORDER OF SUMMARY DISMISSAL

      Scott A. Lantzy, who is presently confined at the Roscommon County Jail,

has filed a pro se civil rights Complaint. (ECF No. 1.) The Court granted Plaintiff’s

application to proceed in forma pauperis, and he is proceeding without prepayment

of the filing fee in this action under 28 U.S.C. § 1915(a)(1). (ECF Nos. 2, 3.) After

careful consideration, the court summarily dismisses the Complaint under 28 U.S.C.

§§ 1915(e)(2) and 1915A(b) for Plaintiff’s failure to state a claim.

                               I. Standard of Review

      Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321

(1996) (PLRA), the Court is required to dismiss any prisoner action brought under

federal law if the complaint is frivolous, malicious, fails to state a claim upon which

relief can be granted, or seeks monetary relief from a defendant immune from such
                                          1
Case 2:20-cv-12338-PDB-PTM ECF No. 4 filed 09/11/20            PageID.40    Page 2 of 4




relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C. § 1997e(c). The Court must read

Plaintiff’s pro se complaint indulgently, see Haines v. Kerner, 404 U.S. 519, 520

(1972), and accept Plaintiff’s allegations as true, unless they are clearly irrational or

wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992).

                                    II. Complaint

      Plaintiff claims that he is an inmate at the Roscommon County Jail. He claims

that in April 2020 he submitted a FOIA request to the jail that essentially requested

any reports or other documents they had generated about him. Plaintiff asserts after

the jail refused his request, he filed a FOIA complaint in the Roscommon Circuit

Court, but someone at the jail told him the complaint was rejected. (ECF No. 1,

Complaint.)

      Plaintiff names the Roscommon County Jail and the Roscommon County

Sheriff Department as Defendants. Plaintiff asserts that Defendants violated his state

FOIA rights under Mich. Comp. Laws § 15.231, et seq. He seeks an order compelling

Defendants to provide the requested materials and the maximum damage award

allowed by Mich. Comp. Laws § 15.240(7). (Id.)

                                    III. Discussion

      Plaintiff’s Complaint is subject to summary dismissal for at least two reasons.

First, neither the Roscommon County Jail nor the Roscommon County Sheriff

Department are entities capable of being sued in a federal civil rights action. Section


                                           2
Case 2:20-cv-12338-PDB-PTM ECF No. 4 filed 09/11/20           PageID.41    Page 3 of 4




1983 imposes liability on any “person” who violates an individual’s federal

constitutional or federal statutory rights. County jails and sheriff’s departments are

not legal entities amenable to suit under 42 U.S.C. § 1983. Vine v. Cnty. of Ingham,

884 F. Supp. 1153, 1158 (W.D. Mich. 1995) (citations omitted); see also Petty v.

Cnty. of Franklin, Ohio, 478 F.3d 341, 347 (6th Cir. 2007), overruled on other

grounds by Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 561-62 (2007); Cage v.

Kent Cnty. Corr. Facility, No. 96-1167, 1997 WL 225647, at *1 (6th Cir. May 1,

1997); Edwards v. Macomb Cnty. Jail, No. 2:16-CV-11596, 2016 WL 2937146, at

*2 (E.D. Mich. May 20, 2016).

      Additionally, Plaintiff does not allege a violation of any federal right. The

federal Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, applies to federal

agencies, not state agencies. Rimmer v. Holder, 700 F.3d 246, 258 (6th Cir. 2012).

Plaintiff’s allegation that Defendants violated Michigan’s Freedom of Information

Act is not cognizable. Such state law violations do not provide a basis for relief under

§ 1983. Pyles v. Raisor, 60 F.3d 1211, 1215 (6th Cir. 1995). The “[m]ere violation

of a state statute does not infringe the federal Constitution.” Embody v. Ward, 695

F. 3d 577, 581 (6th Cir. 2012) (citing Snowden v. Hughes, 321 U.S. 1, 11 (1944)).




                                           3
Case 2:20-cv-12338-PDB-PTM ECF No. 4 filed 09/11/20     PageID.42   Page 4 of 4




                                  IV. Order

      For the foregoing reasons, the Complaint is summarily DISMISSED under

28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1).

      IT IS SO ORDERED


                                    s/Paul D. Borman
                                    Paul D. Borman
                                    United States District Judge

Dated: September 11, 2020




                                      4
